Notice of Allowance
Allowable Subject Matter
Claims 8-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and time division multiple access (TDMA) wireless communication network for performing transmission power control, the method steps comprising obtaining Channel Assignment Functions (CAFs), which each assign a channel to an input set of spatial coordinates (SOSC), and a corresponding Maximum Transmission Interference Range Function (MTIRF) assigns a Maximum Transmission Interference Range (MTIR) value to said input SOSC; obtaining a set of network topology metrics (NTMs); selecting a CAF based on a current SOSC corresponding to a current geographic location, an NTM measurement, and at least one threshold associated with an NTM; selecting a channel corresponding to the current SOSC and selected CAF; calculating a transmission power level (TPL) based on the assigned MTIR value; and transmitting data using the selected channel and calculated TPL.
	Applicant’s independent claims recite selecting a CAF from said plurality of K CAFs based, at least in part on: 1) the current SOSC, 2) the at least one measurement for each of said NTMs, and 3) the at least one threshold associated with each of said NTMs; selecting a channel from a list of channels comprising the channel assigned to the current SOSC by the selected CAF; and calculating a transmission power level (TPL) based, at least in part, on the MTIR value assigned to the current SOSC by the MTIRF corresponding to the selected CAF, which is neither taught nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Meier (US 8,619,634 B2) discloses channel assignment clusters and a channel assignment manager.
	Wang et al. (US 8,040,857 B2) discloses time slot and channel allocation to reduce interference range.
	Kim et al. (US 8,031,664 B2) discloses channel management, channel selection, and distributing a channel within an interference range.
	Kim et al. (US 8,730,988 B2) discloses allocating logical channels in consideration of an interference range in a wireless network.
	Wu et al. (US 7,826,366 B2) discloses joint channel assignment based on received performance parameters about links within an interference range of a device.
	Avonts (US 2009/0168706 A1) discloses channel assignment based on metric values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461